Citation Nr: 9931470	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  98-08 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was clear and unmistakable error in a May 21, 
1958 rating decision which denied service connection for 
Meniere's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1951 to July 
1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, determined that the 
rating decision of May 21, 1958 denying service connection 
for Meniere's syndrome was not clearly and unmistakably 
erroneous.


FINDING OF FACT

The rating decision of May 21, 1958, which denied service 
connection for Meniere's syndrome, was adequately supported 
by the evidence then of record and was not undebatably 
erroneous.


CONCLUSION OF LAW

The rating decision of May 21, 1958, which denied service 
connection for Meniere's syndrome, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. § 3.105(a) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior determinations which are final and binding, including 
decisions concerning service connection, will be accepted as 
correct in the absence of clear and unmistakable error (CUE).  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) either 
the correct facts, as they were known at the time were not 
before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was CUE must be based on the 
record and the law that existed at the time of the prior 
adjudication question.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994).

The Court has stated that CUE is a very specific and rare 
kind of "error."  It is the kind of error of fact or law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Thus, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
by that very fact, clear and unmistakable.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a).  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

A May 1958 RO decision denied the veteran's claim for service 
connection for Meniere's syndrome.  The relevant evidence of 
record at the time of the May 1958 rating decision consisted 
of service medical records and a VA discharge summary for the 
period of June 1957 to July 1957.  Service medical records 
indicate that in March 1952 the veteran complained of 
dizziness and loss of balance.  The veteran was hospitalized 
on March 13, 1952 and discharged on April 1, 1952 with a 
diagnosis of Meniere's syndrome.  The veteran's remaining 
service medical records contain no complaints or findings 
related to dizziness, loss of balance, or Meniere's disease.  
The veteran's July 1955 separation examination noted that the 
veteran had been hospitalized in March 1952 for Meniere's 
syndrome.  Clinical evaluation of the veteran's ears and 
neurologic system in July 1955 were normal, and the veteran's 
hearing at that time was within normal limits.

A VA discharge summary for the period of June 1957 to July 
1957 reflected that the veteran was admitted and treated for 
acute rheumatic fever.  The veteran made no complaints 
related to ear problems, dizziness, or loss of balance.  The 
veteran's ears were not examined.  The diagnoses were acute 
rheumatic fever and rheumatic valvulitis.

The veteran has essentially argued that, because Meniere's 
syndrome was noted in service, the RO committed CUE by not 
granting service connection on that basis.  The veteran has 
also contended that he has suffered from hearing trouble and 
dizziness ever since service.  He has also noted that new 
evidence in the form of a physician's statement has been 
submitted stating that the veteran's Meniere's syndrome had 
its onset during service.

The Board notes that the May 1958 RO decision denied service 
connection for Meniere's disease on the basis that no 
subsequent complaint or treatment for Meniere's syndrome had 
been shown since March 1952, and the veteran's July 1955 
separation examination was completely negative for any 
pertinent abnormal findings.  The only medical evidence of 
record at the time of the May 1958 RO decision other than 
service medical records, the July 1957 VA hospital discharge 
examination, was negative for any findings relating to 
Meniere's syndrome.  In light of the available evidence at 
the time of the May 1958 rating decision, the Board finds 
that it was entirely reasonable for the RO to deny service 
connection for Meniere's disease, as it had not been shown to 
be anything other than an isolated episode early in the 
veteran's service, and there was no indication that the 
veteran suffered from chronic Meniere's syndrome at the time 
of the May 1958 RO decision.  That is, there was no post-
service medical evidence of a current diagnosis of the 
disability in question.

The Board acknowledges that a January 1999 VA physician's 
opinion has been submitted stating that the veteran's 
Meniere's syndrome had its onset during service.  However, 
the Board also notes that the evidence before the RO at the 
time of the May 1958 decision did not contain a medical 
opinion relating Meniere's syndrome to service.  A 
determination that there was CUE in the May 1958 RO decision 
must be made on the record that existed at the time of that 
decision, and evidence submitted since that decision cannot 
be the basis for a finding of CUE.  See Russel v. Principi, 3 
Vet. App. 310, 313-14 (1992).

Accordingly, the Board is of the view that the May 21, 1958 
RO decision did not contain any error of fact or law, much 
less undebatable error, and the May 21, 1958 RO decision did 
not involve any CUE.


ORDER

The May 21, 1958 rating decision, which denied service 
connection for Meniere's syndrome, did not involve clear and 
unmistakable error.


REMAND

By hearing officer decision in March 1999 (effectuated in a 
March 1999 supplemental statement of the case), the RO 
granted service connection for Meniere's syndrome with 
labyrinthitis, hearing loss, and tinnitus.  The veteran was 
assigned a disability rating of 30 percent effective January 
30, 1998.  In a statement received in March 1999, the veteran 
effectively expressed disagreement with the assignment of the 
30 percent rating.  Appropriate action, including issuance of 
a statement of the case, is therefore necessary.  38 C.F.R. 
§ 19.26 (1999).  Although the Board in the past has referred 
such matters to the RO for appropriate action, the Court has 
now made it clear that the proper course of action is to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, the issue of entitlement to a rating in excess 
of 30 percent for Meniere's syndrome with labyrinthitis, 
hearing loss, and tinnitus is hereby REMANDED to the RO for 
the following action:

The RO should take appropriate action, 
including issuance of a statement of the 
case, on the appeal initiated by the 
veteran from the rating decision which 
assigned a disability rating of 30 
percent for the veteran's Meniere's 
disease under the provisions of 
Diagnostic Codes 6204-6205.  The veteran 
and his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from this 
determination.

The purpose of this remand is to comply with the holding of 
the Court in Manlincon v. West, 12 Vet. App. 238 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).





		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals







